In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
JOHN CHRISTIANSEN and              *
CATHERINE CHRISTIANSEN,            *
parents of W.C., a minor,          *
                                   *                 No. 08-244V
                      Petitioners, *                 Special Master Christian J. Moran
                                   *
v.                                 *                 Filed: June 12, 2013
                                   *
SECRETARY OF HEALTH                *                 Petitioners’ out-of-pocket costs;
AND HUMAN SERVICES,                *                 award in the amount to which
                                   *                 respondent does not object
                      Respondent.  *
                                   *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

John Christiansen, Bellmore, NY, for Petitioners, pro se;
Lisa A. Watts, U.S. Department of Justice, Washington, DC, for Respondent.

        On May 20, 2013, John and Catherine Christiansen (“petitioners”) filed an application for
costs in the above-captioned matter, requesting reimbursement in the amount of $4,496.80. On
June 10, 2013, respondent filed a response to petitioners’ application, advising the Court that she
has no objection to the amount requested by petitioners. The Court awards this amount.

        Petitioners filed a petition in the Vaccine Program on April 7, 2008, alleging that their
child, W.C., was harmed by the diphtheria, tetanus, acellular pertussis (“DTaP”) vaccine, which
is a component of the Pediarix vaccine administered to W.C. on July 12, 2005. Petitioners filed
the required medical records between June and October 2008.

        On October 8, 2008, respondent filed her Rule 4 report, concluding that petitioners were
not entitled to compensation. On January 8, 2009, petitioners filed a status report discussing a
medical theory for the claim that the DTaP vaccination caused W.C.’s injuries. Petitioners also


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
filed journal articles in support of their medical theory. During a status conference held the
following week, petitioners discussed their efforts to obtain the services of a medical expert.

        On November 5, 2010, petitioners submitted the report of Dr. Chone Ken Chen, a
physician who practices pediatric neurology at New York University Downtown Hospital and at
the Chang Comprehensive Health Center. On January 14, 2011, respondent filed a responsive
expert report from Dr. Russell Snyder. Petitioners filed a supplemental report from Dr. Chen on
March 28, 2011. During a status conference held on April 25, 2011, the parties indicated that
they were ready to proceed to hearing.

         A hearing was held on October 24, 2011, in New York City. Dr. Chen and Dr. Snyder
provided in-person testimony at the hearing. Each party submitted prehearing and posthearing
briefs. On November 13, 202, the undersigned issued a decision denying compensation, but
noted that Mr. Christiansen, acting pro se, handled this case with diligence and competence, and
that “it is extremely unlikely that a licensed attorney could have achieved a different result for
W.C.” Decision, 2012 WL 6766650, at *16.

        Even though compensation was denied, a petitioner who brings a petition in good faith
and who has a reasonable basis for the petition may be awarded attorneys’ fees and costs. See 42
U.S.C. § 300aa–15(e)(1).1 Here, the petitioners, acting pro se, gathered and filed medical
records, participated in numerous status conferences, obtained an expert witness to testify on
their behalf, produced two substantial briefs, and argued their case at a hearing. Thus, because
petitioners acted in good faith and because there was a reasonable basis for proceeding,
petitioners are eligible for reimbursement of costs. Respondent does not contend that petitioners
failed to satisfy these criteria.

        Petitioners seek a total of $4,496.80 in costs incurred while pursuing this claim, to which
respondent has no objection. After reviewing the request, the court awards a check made
payable to petitioners in the amount of $4,496.80 for litigation costs. The court thanks the
parties for their cooperative efforts in resolving this matter.

          The Clerk shall enter judgment accordingly.2

          IT IS SO ORDERED.

                                                         ____________________________
                                                         Christian J. Moran
                                                         Special Master




1
    Petitioners did not incur any attorneys’ fees, as they were not represented by an attorney.
2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.